Hr. Justice Lawbenoe delivered the opinion of the Court: The only question presented by this record is, whether an act of the legislature authorizing counties to levy a tax to pay bounties for volunteers in the late war, in order to save the county from a draft, was constitutional. We have decided in the case of Taylor v. Thompson, April Term, 1866, ante, p. 9, that such a law in regard to towns was valid, and it would be equally so in regard to counties. We can perceive no difference in principle between the two eases. The decree must be reversed and the cause remanded. Decree reversed.